—Order of disposition, Family Court, New York County (Leah Marks, J.), entered December 21, 1992, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third and fifth degrees, and placed him with the New York State Division for Youth, Title II, for a period of 18 months, unanimously affirmed, without costs.
Contrary to appellant’s argument, the police officer’s testimony was not rendered incredible by minor inconsistencies as to what he observed. Although the court did not specifically state that it credited the officer’s testimony, its determination that "the officer’s actions were lawful” necessarily entails such a finding, and must be accorded "much weight” (People v Prochilo, 41 NY2d 759, 761). This experienced officer’s unobstructed observation of appellant handing a vial to another person in exchange for currency in the drug-prone area to which the officer was regularly assigned, was sufficient to establish probable cause for appellant’s arrest (People v McRay, 51 NY2d 594; People v Shaw, 193 AD2d 390). Concur— Sullivan, J. P., Rosenberger, Asch and Rubin, JJ.